Citation Nr: 1758364	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  03-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee, post-operative with limitation of flexion.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability.

3.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome, left knee (previously called chondromalacia of the left knee).

4.  Entitlement to an initial rating in excess of 50 percent, for depression not otherwise specified.

REPRESENTATION

Appellant represented by:	Lori Chism, Attorney

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran had active service from May 1979 to October 1980. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2003, June 2010 and May 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

For background, service connection for right knee chondromalacia was granted in November 2003 and assigned a 10 percent disability rating under the diagnostic code for limitation of flexion.  The Veteran appealed the amount of the assigned disability rating.  During the pendency of the appeal, in a March 2005 rating decision, the agency of original jurisdiction (AOJ) granted a separate 10 percent disability rating for service connection for right knee arthritis with instability, effective in July 2004, under a combined disability code 5257-5010.  The Veteran appealed the assigned rating as well as the effective date.  In January 2008, the Board granted the earlier effective date of May 20, 2002 for the right knee instability.  As such, the Veteran has two separate ratings for the right knee from May 20, 2002.  

Also in January 2008, the Board granted service connection for left knee chondromalacia patella and remanded the issue of entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee. 

In December 2013, the Board remanded the issues of entitlement to higher initial ratings for the left and right knee disabilities, for further development.  The appeal was once again remanded by the Board in April 2017.  

With respect to the claim for a higher initial rating for the depressive disorder, during the pendency of the appeal, in a September 2013 rating decision, the AOJ increased the initial rating from 10 percent to 50 percent.  Additionally, in April 2017, the Board granted an earlier effective date for service connection of the depressive disorder to December 27, 2004 and remanded the issue of the increased rating for further adjudication by the AOJ.  On remand, the AOJ implemented the earlier effective date and assigned the 50 percent disability rating effective December 27, 2004, the date of service connection. 

Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board observes that the April 2017 Remand also included issues of entitlement to service connection for low back and bilateral hip disorders which had been the subject of a Joint Motion for Remand from the Court of Appeal for Veterans Claims (Court).  While on remand, in a September 2017 rating decision, the AOJ granted service connection for the low back and hip disabilities.  Thus, the appeal is satisfied in full with respect to the low back and hip claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

While the Board appreciates the AOJ's effort to comply with the April 2017 remand, unfortunately, the appeal must be remanded once again for the reasons explained below.  

Pursuant to the April 2017 remand, the Veteran was afforded a VA examination to assess the current severity of his service-connected bilateral knee disabilities in July 2017.  Unfortunately, the VA examination report is inadequate with respect to the assessment of the functional effects of the Veteran's knee disabilities following repetitive use and requires clarification on other points.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare- i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

In this case, during the July 2017 VA examination, the Veteran reported that he did not experience flare-ups but he described his experiences of functional loss associated with his knee disabilities.  On objective testing, the VA examiner noted that repetitive testing was not accomplished due to the Veteran's pain.  The examiner agreed that pain, fatigue, weakness, lack of endurance, and incoordination limited the Veteran's functional ability with repeated use over a period of time but the examiner was not able to describe the functional loss in terms of range of motion.  The examiner explained that she could not make a determination without resort to speculation because the Veteran was not examined under those conditions.  It is not clear that the examiner considered the Veteran's lay statements regarding functional loss in reaching this conclusion.  Given the findings in Sharp, the Board finds that the examiner should have attempted to glean specific facts from the Veteran's experience in order to estimate any additional functional loss in terms of degrees. 

Further, the Board notes that the July 2017 VA examination report is insufficient as to whether the Veteran has left knee instability.  In this regard, in one section of the examination report, the examiner noted that the Veteran had a history of severe left knee lateral instability; but then in the section regarding objective testing for instability, the examiner determined that the Veteran did not have instability in either knee.  Clarification is needed to determine whether and when the Veteran may have had left knee instability. 

Additionally, the July 2017 VA examination report is unclear as to whether the Veteran has problems with ankylosis, adhesions, weakened movement, swelling, instability interference with sitting or standing.  In this regard, in the section in which the examiner was asked to identify whether the Veteran had any of these problems and if so to describe such factors, with respect to both knees, the examiner responded that the Veteran had  "pain with above."  It is unclear whether the examiner intended to communicate that the Veteran had all of the suggested problems or pain with specific problems.  A broad reading to include all of the suggested problems would be contrary to other sections of the report which indicated that the Veteran did not have ankylosis.  Clarification is required.

Given these inadequacies, remand for another VA knee examination and retrospective opinion is required. 

With respect to the higher rating for a depressive disorder, the Veteran asserts that she received a substandard VA examination for her disability.  See June 2017 Veteran's statement.  She asserts that the prior VA examination did not adequately assess the impact that her service-connected medical disabilities have on her social and occupational functioning.  The Board observes that the most recent VA examination for her depressive disorder was in May 2010.  Since that time, the AOJ granted service connection for additional disabilities of the back, bilateral hips, and bilateral radiculopathy, all of which cause pain and limit functional activities.  The Veteran asserts that her physical disabilities are intertwined with the effects of her psychiatric disability.   

Given that the most recent VA psychiatric examination in May 2010 and since that time service-connection was granted for numerous physical disabilities which the Veteran asserts impact her social and occupational functioning, the Board find that a contemporaneous examination is required to ensure that the record includes sufficient medical evidence to properly evaluate her depressive disorder.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Finally, the Board appreciates that the AOJ obtained outstanding VA treatment records as directed in the April 2017 remand.  However, as the Veteran receives ongoing VA treatment, any additional outstanding treatment records should be obtained and associated with the Veteran's electronic file while on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from September 2017.

2.  Offer the Veteran the opportunity to provide additional evidence in support of her claim for increased rating.

3.  After completion of items 1 and 2, afford the Veteran a VA examination to evaluate the current severity of the service-connected left and right knee disabilities, as well as offer a retrospective opinion regarding the severity since the establishment of service connection, if possible.

The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion during those times.  If the examination does not take place during a flare or after repetitive use, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.

The examiner is also asked to clarify the July 2017 VA examination report with respect to findings of left knee instability.  

The examiner is asked to offer a retrospective opinion regarding each of these findings, if possible, dating to May 2002 for the right knee and April 2004 for the left knee. 

4.  After completion of items 1 and 2, afford the Veteran the appropriate VA examination to evaluate the severity of her service-connected psychiatric disability.  The entire electronic claims file, to include a copy of this Remand and the VA treatment records, must be made available to and be reviewed by the examiner.  The examination report should include discussion of the Veteran's documented medical history and lay statements.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected psychiatric disability.  The examiner should also provide a full description of the effects of the disability on social and occupational functioning, to include employment.

All opinions or findings provided must include an explanation for the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

5.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


